BEAUCHAMP, Judge.
Appellant was convicted for the sale of beer in a dry area, to-wit, Taylor County, Texas, and assessed a fine of $500.00 and one year in jail.
The complaint and information in the case properly present the issue of the dry status of Taylor County. In the progress of the trial defendant declined to waive proof and admit the dry status of the county. The county attorney twice brought up the question of proof and eventually he called the county clerk and had certain records of the commissioners’ court identified and they were referred to as petition, election returns, etc. These do not appear in the statement of facts and there is no proof supporting the court’s charge to the jury that it is a dry county.
For this reason the judgment of the trial court is reversed and the cause is remanded.